EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Negley on February 23, 2022.

The application has been amended as follows: 

Claim 1 has been replaced as follows:


1. An ultrasound probe comprising:
a transducer module configured to receive an echo ultrasound signal reflected from a subject in response to an ultrasound signal transmitted to the subject, and comprising a plurality of transducer elements divided into a plurality of subgroups; and
a driver chip provided at the transducer module, the driver chip being configured to focus at least one of the ultrasound signal and the echo ultrasound signal,
wherein the driver chip comprises:
a fine analog beamformer configured to apply a fine delay, wherein the fine analog beamformer comprises a plurality of fine analog sub-beamformers; and
a coarse analog beamformer configured to apply a coarse  delay, wherein the coarse analog beamformer comprises a plurality of coarse analog sub-beamformers,

wherein each coarse analog sub-beamformer of the plurality of coarse analog sub-beamformers is arranged to correspond to a respective subgroup of the plurality of subgroups in a second inner region of the driver chip, wherein the second inner region is a region excluding the first inner region from  an inner region of the driver chip,
wherein each coarse analog sub-beamformer of the plurality of coarse analog sub-beamformers is configured to receive as an input summed echo ultrasound signals output from a subset of the plurality of fine analog sub-beamformers and which are summed via a connection terminal.

Claim 9 has been cancelled.

Claim 10 has been replaced as follows:

10.   An ultrasound imaging apparatus comprising:
an ultrasound probe comprising:
	a transducer module configured to receive an echo ultrasound signal reflected from a subject, in response to an ultrasound signal transmitted the subject, and comprising a plurality of transducer elements divided into a plurality of subgroups; and

wherein the driver chip comprises:
	a fine analog beamformer configured to apply a fine delay, wherein the fine analog beamformer comprises a plurality of fine analog sub-beamformers; and
	a coarse analog beamformer configured to apply a coarse delay, wherein the coarse analog beamformer comprises a plurality of coarse analog sub-beamformers; and
	a main controller configured to control an ultrasound image generated based on the echo ultrasound signal to be displayed on a display,
wherein each fine analog sub-beamformer of the plurality of fine analog sub-beamformers is arranged to correspond to a respective transducer element of the plurality of transducer elements in a first inner region of the driver chip, the first inner region being located opposite to the transducer module, and
wherein each coarse analog sub-beamformer of the plurality of coarse analog sub-beamformers is arranged to correspond to a respective subgroup of the plurality of subgroups in a second inner region of the driver chip, wherein the second inner region is a region excluding the first inner region from an inner region of the driver chip,
wherein each coarse analog sub-beamformer of the plurality of coarse analog sub-beamformers is configured to receive as an input summed echo ultrasound signals output from a subset of the plurality of fine analog sub-beamformers and which are summed via a connection terminal.

Claim 16 has been cancelled.

Claim 17 has been replaced as follows:

17.  A method of controlling an ultrasound imaging apparatus, the method comprising:
receiving an echo ultrasound signal in response to an ultrasound signal transmitted;
outputting an echo signal by applying a fine delay and a coarse delay to the echo ultrasound signal using a fine analog beamformer and a coarse analog beamformer, wherein the fine analog beamformer comprises a plurality of fine analog sub-beamformers, and the coarse analog beamformer comprises a plurality of coarse analog sub-beamformers;
displaying on a display an ultrasound image reconstructed based on the echo signal; and
applying the coarse delay to a plurality of subgroups of a transducer array included in a transducer module by the plurality of coarse analog sub-beamformers,
wherein each fine analog sub-beamformer of the plurality of fine analog sub-beamformers is arranged to correspond to a respective transducer element of the plurality of transducer elements in a first inner region of a driver chip, the first inner region being located opposite to the transducer module, and
wherein each coarse analog sub-beamformer of the plurality of coarse analog sub-beamformers is arranged to correspond to a respective subgroup of the plurality of 
wherein each coarse analog sub-beamformer of the plurality of coarse analog sub-beamformers is configured to receive as an input summed echo ultrasound signals output from a subset of the plurality of fine analog sub-beamformers and which are summed via a connection terminal.

Reasons for Allowance
Claims 1-2, 4-8, 10, 12-15 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With regards to claims 1, 10 and 17, the prior art does not teach or suggest an ultrasound probe comprising a driver chip, wherein each coarse analog sub-beamformer of the plurality of coarse analog sub-beamformers of the driver chip is arranged to correspond to a respective subgroup of the plurality of subgroups in a second inner region of the driver chip, wherein the second inner region is a region excluding the first inner region from an inner region of the driver chip and wherein each coarse analog sub-beamformer of the plurality of coarse analog sub-beamformers is configured to receive as an input summed echo ultrasound signals output from a subset of the plurality of fine analog sub-beamformers and which are summed via a connection terminal, in combination with the other claimed elements.  
The dependent claims are allowable due to their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793